UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4424


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAVON HEBRON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-
cr-00363-AMD-1)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc L. Resnick, Washington, D.C., for Appellant.   Rod J.
Rosenstein, United States Attorney, Christopher J. Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ravon Hebron pled guilty to one count of conspiracy to

distribute and possess with intent to distribute cocaine base,

in violation of 21 U.S.C. § 846 (2006).                          He was sentenced to 120

months’    imprisonment.          On      appeal,         Hebron        argues       that    he    was

deprived of a fair trial because he entered his guilty plea

involuntarily,      without       proper        advice          from    counsel,       and       under

coercion and duress.         We affirm.

            To     the     extent      Hebron        claims        his     guilty         plea     was

involuntary and the district court erred in accepting it, any

error    committed       during     the    Fed.       R.        Crim.    P.     11    hearing       is

reviewed for plain error because Hebron did not move to withdraw

his guilty plea.           See United States v. Martinez, 277 F.3d 517,

524-26     (4th    Cir.     2002).         We       have        carefully        reviewed          the

transcript of the Rule 11 hearing and find no plain error in the

district    court’s       acceptance       of       the    guilty        plea.        See    United

States v. DeFusco, 949 F.2d 114, 119—20 (4th Cir. 1991).                                             A

defendant’s statements at a guilty plea hearing are presumed

true.     See Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).

Unsupported subsequent allegations are insufficient to overcome

representations       at    the     hearing.              Id.      at     74.        We     find    no

evidence that Hebron’s plea was not knowing or voluntary.                                          See

Unites    States    v.     Marin,    961     F.2d         493,     496    (4th Cir.          1992).

Moreover, as there is no ineffective assistance of counsel found

                                                2
on   the    face    of     the    record,    we    decline   to   consider      Hebron’s

ineffective assistance claim on direct appeal.                            DeFusco, 949

F.2d at 120-21.

              Accordingly,          we      affirm    Hebron’s         conviction    and

sentence.        We dispense with oral argument because the facts and

legal      contentions      are     adequately       presented    in    the    materials

before     the     court    and    argument       would   not    aid    the   decisional

process.

                                                                                AFFIRMED




                                              3